NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



ROBERTO JUNIOR CABALLERO,                     )
                                              )
              Appellant,                      )
                                              )
v.                                            )      Case No. 2D18-3636
                                              )
AZLYNN BLAIR STREADY,                         )
                                              )
              Appellee.                       )
                                              )

Opinion filed October 11, 2019.

Appeal from the Circuit Court for Collier
County; Elizabeth V. Krier, Judge.

Michael Mummert, Naples, for
Appellant.

Jorge W. Odriguez-Sierra of The Law Office
of Jorge W. Rodriguez-Sierra, for Appellee.



PER CURIAM.


              Affirmed.


KELLY, LaROSE, and VILLANTI, JJ., Concur.